DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 6, 7, and 10–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US Pub. # 20140266792) in view of Ikeno (WO 2017057668), and in further view of SERVERSCHECK PRODUCT CATALOGUE (http://documents.serverscheck.com/marketing/Catalogue_ServersCheck.pdf), hereinafter
referred to as Serverscheck.
Regarding claims 1, 4, and 10, Raymond teaches, “(claim 10: “multiple-type sensor, comprising: a plurality of sensor units, each of the plurality of sensor units includes”) A sensor unit, comprising: a board (Fig. 8, ref. # 806, 810, 812; see also para. [0025]); a sensor that is arranged on the board (ref. # 806; para. [0002, 0003]); a first external connection terminal (802) and a second external connection terminal (804) that are electrically connected to the sensor (806); and a microcontroller (810), wherein the microcontroller comprises a host communication control unit and a client communication control unit, the host communication control unit being separate from the client communication control unit (Fig. 8, ref. # 802, 804, 806, 810, 812; [0029, 0032]),  and wherein the host communication control unit performs communication with a host device via the first external connection terminal, and the client communication control unit performs communication with a client device via the second external connection terminal (Fig. 8, ref. # 802, 804, 806, 810, 812; [0029, 0032]; Raymond teaches the control unit has a serial interface that permits the sensor unit to communicate sensor data to other sensors connected in series via connectors, which means the control unit includes a client communication control unit that communicates with other sensors connected in series; Raymond further teaches when the sensor is the first in the series of sensors, the sensor unit can communicate with a master device using one of the connectors, which means that the control unit includes a host communication control unit that communicates with a host device).” Raymond does not appear to teach, “a sensor that is arranged on the board and detects a wind speed as detection information; a reporting part that externally reports the detection information of the sensor; wherein the reporting part includes a light-emitting part, wherein a light-emitting state of the light-emitting part changes in accordance with the wind speed.” However, Ikeno teaches the deficiencies of Raymond (see Page 4, Paragraph 1; “The intensity or the like of the output flow velocity (wind velocity) is expressed by, for example, the amount of light emitted from an LED (Light-Emitting-Diode) or the emission color. For example, if the wind speed of the wind is fast, the light quantity of the LED is increased (brighter), and if the wind speed of the wind is slow, the LED light quantity is expressed smaller (darker), or the wind speed is displayed with a specific numerical value.”). It would have been obvious to one skilled in the art at the time of filing to modify Raymond’s invention to include a sensor that is arranged on the board and detects a wind speed as detection information; a reporting part that externally reports the detection information of the sensor; wherein the reporting part includes a light-emitting part, wherein a light-emitting state of the light-emitting part changes in accordance with the wind speed. 
The ordinary artisan would have been motivated to modify Raymond’s invention for at least the purpose of visually alerting an operator of the apparatus to ensure proper functioning, failure, or malfunction.
Furthermore, Raymond and Ikeno don’t necessarily teach, “wherein at least one of the first plurality of external connection terminal and the second external connection terminal is provided with a mark that indicates a connection direction that can be recognized as one of: a host connection position or a higher-order connection position, and a lower-order connection position; wherein the first external connection terminal and the second external connection terminal have different shapes and sizes.” However, Serverscheck teaches the deficiencies of Raymond and Ikeno (see at least page 2 and page 8, lan/power/port/probe locations on gateway and size/shape of connections). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Raymond and Ikeno’s invention to include wherein at least one of the first plurality of external connection terminal and the second external connection terminal is provided with a mark that indicates a connection direction that can be recognized as one of: a host connection position or a higher-order connection position, and a lower-order connection position; wherein the first external connection terminal and the second external connection terminal have different shapes and sizes.  
The ordinary artisan would have been motivated to modify the combination of Raymond and Ikeno’s invention for at least the purpose of ensuring the technician knows where to insert the plugs, which allows proper connection and operation of the apparatus.
Regarding claim 2, Raymond teaches, “wherein the sensor unit is able to perform data communication through the first external connection terminal and the second external connection terminal [0029, 0032].”  
Regarding claim 3, Raymond teaches, “wherein connection directions of the first external connection terminal and the second external connection terminal are made identifiable (Fig. 8; [0029]).”  
Regarding claim 6, Raymond teaches, “wherein the sensor (806), the first external connection terminal (802), and the second external connection terminal (804) are arranged on the same front face side of the board.” The combination of Raymond and Ikeno doesn’t necessarily teach the claimed, “reporting part arranged on the same front face side of the board.” However, Serverscheck teaches the deficiencies of Raymond and Ikeno (see at least page 2 and page 8, sensor light on front face). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Raymond and Ikeno’s invention to include the reporting part arranged on the front face side of the board.
The ordinary artisan would have been motivated to modify the combination of Raymond and Ikeno’s invention for at least the purpose of ensuring the operator can readily see the outward facing status light when laying against a surface during normal use, allowing ease of notification within the operator’s direct line of sight. 
Regarding claim 7, Raymond teaches, “wherein the sensor is arranged substantially at a center of the board, and the first external connection terminal and the second external connection terminal are arranged at both sides of the sensor, respectively (see Fig. 8; ref. # 806, 802, 804).”  
Regarding claim 11, Raymond teaches, “a sensor (806).”  Raymond does not appear to teach, “the sensor and the reporting part are connected to the microcontroller, and wherein the microcontroller acquires the detection information of the sensor and controls reporting information of the reporting part based on the detection information.” However, Ikeno teaches the deficiencies of Raymond (ref. # 4; Page 4, Paragraph 1; processing unit outputs flow velocity amount by LED color variations). It would have been obvious to one skilled in the art at the time of filing to modify Raymond’s invention to include the sensor and the reporting part are connected to the microcontroller, and wherein the microcontroller acquires the detection information of the sensor and controls reporting information of the reporting part based on the detection information. 
The ordinary artisan would have been motivated to modify Raymond’s invention for at least the purpose of efficiently alerting operators of changes within the device or problem flow areas that would need operator or controller adjustments.
Regarding claim 12, Raymond in combination with Ikeno teaches, “a circuit power supply generation part that generates a driving power supply of a circuit function section (see para. [0029]), the circuit function section including the sensor, the microcontroller and the reporting part (taught by Ikeno as set forth in the rejection above).”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1–4, 6, 7, and 10–12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852